 In the MatterOf INTERNATIONAL SHOECOMPANYandASSOCIATEDSHOE&LEATHER WORKERSLOCAL #1, AFFILIATED WITHNATIONALFEDERATEDINDEPENDENT UNIONCase No. R-1406SUPPLEMENTAL DECISIONNovember 3, 1939On August 26, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.'The Direction of Election directed that anelection by secret ballot be conducted under the direction and super-vision of the Regional Director for the Fourteenth Region (St.Louis,Missouri) among the production employees of InternationalShoe Company in its heel and rand department at its Hickory andBroadway plants in St. Louis, who were employed by said Companyduring the pay-roll period immediately prior to the date of the Di-rection of Election, excluding supervisory and clerical employeesand those who had since quit or been discharged for cause, butincluding the porters, matrons, elevator operator, and paste and liftservers who are employed exclusively in the heel and rand depart-ment at the Hickory plant, and including employees who did notwork during such pay-roll period because they were ill or on vaca-tion, employees who were then or had since been temporarily laidoff, and employees on leaves of absence, to determine whether theydesire to be represented by Associated Shoe & Leather Workers, Local#1, affiliated with National Federated Independent Union, hereincalled the Associated, or Local 56A United ShoeWorkers ofAmerica, for the purposes of collective bargaining, or by neither.Pursuant to the Direction of Election, balloting was conductedon September 8, 1939.Full opportunity was accorded to all partiesto this investigation to participate in the conduct of the secret ballotand to make challenges.On September 9, 1939, the Acting RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, issued his ElectionReport, copies of which were duly served upon the parties.114 N. L. R. E. 1140.17 N. L. R. B., No. 1.5.233 234 ,DECISIONS OF NATIONALLABOR RELATIONS BOARDAs to the balloting and its results, the Acting Regional Directorreported as follows :Total number of employees eligible to vote------------------ 458Total number of ballots cast------------------------------- 348Number of ballots cast in favor of Local 56A, United ShoeWorkers of America, affiliated with the Congress of Indus-trialOrganizations---------------------------------------150Number of ballots cast in favor of Associated Shoe andLeatherWorkers, Local No. 1, affiliated with National Fed-eratedIndependent Union---------------------------------153Numberof ballots cast for neither organization--------------45Numberof challenged ballots-------------------------------0Number of void ballots--------------------------------------0Number of blank ballots------------------------------------0On September 15, 1939, the Associated filed with the RegionalDirector objections to the conduct of the ballot, upon the ground that,at the hearing,****the showing of membership of the respective unionsinvolved did not justify National Labor Relations Board in plac-ing neither union vote on the ballots.Therefor Local No. 1 [the Associated] contends that neitherunion vote should be discounted and placed in the same categoryas those not voting and ballots cast for Local 56a and Local No.1 shall be counted and bargaining representation granted on thebasis of such count.Thereafter, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, issued her Report on Objections to Election, refer-ring the Objections directly to the Board.Copies of said Reportwere duly served upon the parties.The Board has considered the Objections and finds that they donot raise substantial or material issues with respect to the conductof the ballot.For the reasons stated inMatter of Interlake IronCorporationandAmalgamated Association of Iron, Steel, and TinWorkers of North America, Local No. 1657 2it is our establishedpolicy, in elections involving two or more rival unions, to providefor a space on the ballot in which a voter may indicate that he doesnot desire either of the named unions to represent him.The Objec-tions are hereby overruled.However, in accordance with our usualpractice 3 we will, upon the request of the Associated filed with the24 N. L. R. B. 55.2 SeeIn the Matter of Interlake Iron CorporationandAmalgamated Association of Iron,Steel,and Tin Workers of North America,Local No.1657, 4N. L. R. B.55;Matter of L. A.Nut ]louse andUnited Cracker,Bakery S Confectionery Workers of America,8 N. L. R. B.502;Matter of Unit Cast CorporationandSteelWorkers Organizing Committee,8 N. L.Ii.B. 851 ;MatterofMilwaukee Publishing CompanyandMilwaukee Newspaper Cuild(C. I.0.), 11 N. L. R. B. 892. INTERNATIONAL SHOE COMPANY235Board within ten days from the date of this Supplemental Decision,direct a run-off election in which the ballot will allow the employeesin the appropriate unit the opportunity to vote for or against theAssociated.If the Associated does not request a run-off electionwithin the time limited, we will dismiss the petition for investigationand certification of representatives.MR. WM. M. LEISERSON dissenting :For the reasons stated in my dissenting opinion inMatter of CoosBay Lumber Company,4 Iwould not order a run-off election..SAME TITLEElection Ordered:run-off.SECOND SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONNovember 18, 1939On August 26, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.Pursuant to the Direction of Election, an elec-tion by secret ballot was conducted on September 8, 1939.On No-vember 3, 1939, the Board issued a Supplemental Decision 'by whichitdecided that, upon request therefor filed with the Board byAssociated Shoe & Leather Workers, Local #1, affiliated with Na-tional Federated Independent Union, herein called the Associated,the Board would direct a run-off election in which the ballot wouldallow the employees in the appropriate unit the opportunity to votefor or against the Associated.On November 9, 1939, International Shoe Company, herein calledthe Company, filed exceptions to and a motion to set aside that por-tion of the Supplemental Decision which referred to the run-offelection.The Board has considered these exceptions and finds themto be without merit.The Company's exceptions are hereby over-ruled and its motion is denied.The Board has received from the Associated a request for a run-offelection.In accordance with our usual practice, we will direct suchan election.Matter of Coos Bay LumberCompanyandLumber and Sawmill WorkersUnion LocalNo. 2575,,1G N. L. R. B. 476. 236DECISIONSOF NATIONAL LABORRELATIONS BOARDSECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith International Shoe Company, St. Louis, Missouri, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Second Direction ofElection, under the direction and supervision of the Regional Di-rector for the Fourteenth Region, acting in this matter as agent for-the National Labor Relations Board and subject to Article III, Sec-tion 9, of said Rules and Regulations, among the production em-ployees of International Shoe Company in its heel and rand depart-ment at its Hickory and Broadway plants in St. Louis, who wereemployed by said Company during the pay-roll period immediatelyprior to August 26, 1939, excluding supervisory and clerical employeesand those who have since quit or been discharged for cause, but in-cluding the porters, matrons, elevator operator, and paste and liftservers who are employed exclusively in the heel and rand depart-ment at the Hickory plant, and including employees who did notwork during such pay-roll period because they were ill or on vaca-tion, employees who were then or have since been temporarily laidoff, and employees on leaves of absence, to determine whether or notthey desire to be represented by Associated Shoe &'Leather Workers,Local #1, affiliated with National Federated Independent Union, forthe purposes of collective bargaining.MR.WM.M. LEISERSON,dissenting:As stated in my dissenting opinion in the Supplemental Decisionissued herein, and for the reasons set forth in my dissenting opinioninMatter of Coos Bay Lumber Company,'I would not order a run-offelection.'Matter ofCoosBay Lumber ConynaryandLunnber and Sawmill Workers Union LocalD o. 2,573, 16 N. L. R.B. 476.17 N. L.R. B., No. 15a.